
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 791
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Pearce (for
			 himself, Mr. Heinrich, and
			 Mr. Luján) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the extraordinary history and
		  heritage of the State of New Mexico, and honoring and commending the State of
		  New Mexico and its people on its centennial anniversary.
	
	
		Whereas New Mexico has a rich heritage and history, dating
			 as far back as 11,000 B.C. when the Clovis people left the earliest evidence of
			 human existence in what is now New Mexico;
		Whereas Santa Fe, the capital of New Mexico, was
			 established in 1610 and is the oldest capital city in the United States, as
			 well as the highest in elevation at 7,000 feet above sea level;
		Whereas, on September 9, 1850, the portion of the
			 Compromise of 1850 (9 Stat. 446) that created the New Mexico Territory was
			 enacted;
		Whereas, on January 6, 1912, President William Howard Taft
			 signed the proclamation making New Mexico the 47th State of the Union;
		Whereas the nickname of New Mexico is the Land of
			 Enchantment because of its scenic beauty and rich history and
			 culture;
		Whereas the natural wonder of New Mexico is preserved by a
			 broad range of national parks, forests, wilderness areas, and wildlife refuge
			 centers;
		Whereas the diverse cultural roots of New Mexico come from
			 the many different groups of people who have inhabited the State, notably the
			 strong tribal and Hispanic cultural influences in the State;
		Whereas New Mexico has one of the richest indigenous
			 tribal populations in the United States, including 19 Pueblo nations, 2 Apache
			 nations, and the Navajo Nation;
		Whereas the Hispanic population of New Mexico has rich and
			 distinct cultural roots in its historic land grants as recognized by the Treaty
			 of Peace, Friendship, Limits, and Settlement between the United States and
			 Mexico, signed at Guadalupe Hidalgo February 2, 1848, and entered into force
			 May 30, 1848 (9 Stat. 922) (commonly referred to as the Treaty of
			 Guadalupe Hidalgo);
		Whereas New Mexico continues to derive strength from the
			 new Hispanic communities in the State with roots in Latin America;
		Whereas New Mexico has an extensive variety of
			 prehistoric, tribal, and Hispanic archaeological ruins;
		Whereas New Mexico has a long tradition of artistic
			 expression inspired by its natural beauty, unique architecture, and diverse
			 people;
		Whereas the people of New Mexico have a proud history of
			 military service, predating and continuing after statehood, including the
			 participation of the people of New Mexico in every major war of the United
			 States since the Civil War, with notable participation by the people of New
			 Mexico in Teddy Roosevelt’s Rough Riders, the Navajo Code Talkers, the defense
			 of Bataan and Corregidor, the wars in Korea and Vietnam, and the wars in Iraq
			 and Afghanistan;
		Whereas New Mexico is a center for scientific innovation
			 and laboratory research, serving as the home to the Los Alamos National
			 Laboratory and Sandia National Laboratories;
		Whereas, on July 16, 1945, the United States Army
			 conducted the Trinity test, the first test of a nuclear weapon, which was
			 developed at Los Alamos National Laboratory and tested at the White Sands
			 Proving Ground in New Mexico;
		Whereas, in 1980, New Mexico dedicated the Very Large
			 Array, one of the world’s premier astronomical radio observatories that studies
			 the history of the universe;
		Whereas, in October 2011, New Mexico dedicated Spaceport
			 America, propelling New Mexico into the future with the first commercial
			 spaceport;
		Whereas New Mexico is home to the Albuquerque
			 International Balloon Fiesta, the largest hot air balloon event in the world,
			 which is also considered to be the most photographed event in the world;
		Whereas New Mexico has a long history of agricultural
			 sustainability and productivity, supporting cattle and dairy, as well as many
			 crops, including chile, corn, wheat, onions, peanuts, pistachios, pecans, hay,
			 cotton, and beans;
		Whereas the Hatch Valley of New Mexico, known as the
			 Chile Capital of the World, is recognized worldwide for its
			 bountiful chile crop; and
		Whereas New Mexico celebrated the centennial anniversary
			 of its admission to the Union as the 47th State of the United States on January
			 6, 2012: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the extraordinary history and heritage of the State of New Mexico,
			 and honors and commends the State of New Mexico and its people on its
			 centennial anniversary.
		
